DETAILED ACTION
Response to Amendment
The Amendment filed on February 22, 2022 has been entered. Claims 21-29 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 102(a)(1) and 102(a)(2) rejections previously set forth in the Non-Final Office Action mailed on November 22, 2021. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 6,250,532), hereinafter Green, in view of Worrell et al. (US 2012/0078248), hereinafter Worrell.
Regarding claim 21, Green discloses a surgical instrument (700 in Figures 52-54), comprising:
an elongate shaft (704 in Figures 52-54) extending distally along a central shaft axis (longitudinal axis of 704);
an end effector (706 in Figures 52-54) configured to articulate relative to the elongate shaft (704) from an unarticulated configuration (shown in Figure 52) to an articulated configuration about an articulation axis (longitudinal axis of pin 707 in Figure 63) (Col. 20 lines 58-61, Col. 21 lines 7-12), the end effector (706) comprising:
an elongate channel (710 in Figures 52-54) configured to receive a staple cartridge (737 in Figures 58, 59, and 62) (Col. 20 lines 61-62); and
an anvil (715 in Figures 52, 58, and 59) comprising a staple forming surface (Col. 20 lines 62-65);
a proximal articulation system (716, 774, and 776 collectively in Figure 61) comprising a rotary input (716) (Col. 23 lines 12-24);

a firing assembly (740, 742, 732, and 730 collectively in Figure 62) configured to selectively move relative to the articulation driver (772) during a firing stroke (Col. 22 lines 1-33), the firing assembly (740, 742, 732, and 730 collectively) comprising:
a proximal portion (730 in Figure 62) positioned in the elongate shaft (704) and movable along the central shaft axis (longitudinal axis of 704) during the firing stroke (clear when Figures 62, 52, 58, and 59 are viewed in relation to one another, Col. 21 lines 57-61, Col. 22 lines 26-33);
a distal portion (740 and 742 collectively in Figure 62) comprising a firing beam (742 and/or 740) configured to move through the end effector (706) and progressively fire staples from the staple cartridge (737) during the firing stroke (Col. 22 lines 1-20); and
a flexible portion (732 in Figure 62) intermediate the proximal portion (730) and the distal portion (740 and 742 collectively) (apparent from Figure 62), wherein the flexible portion (732) is configured to flex around the articulation axis (longitudinal axis of pin 707) when the end effector (706) is in the articulated configuration relative to the elongate shaft (704) (clear when Figure 63 is viewed in relation to Figure 62 because the longitudinal axis of pin 707 passes through the center of 706 in the width direction of 706, as is apparent from Figure 63, and flexible portion 732 passes through the interiors of both 704 and 706).
However, Green does not disclose: the articulation axis is transverse to and laterally offset from the central shaft axis.

Because both the configuration of Green (in which the articulation axis is not laterally offset from the central shaft axis) and the configuration of Worrell (in which the articulation axis is transverse to and laterally offset from the central shaft axis) allow an end effector to be articulated relative to an elongate shaft from an unarticulated configuration to an articulated configuration, it would have been obvious to one of ordinary skill in the art to substitute the configuration of Green for a configuration in which the articulation axis is transverse to and laterally offset from the central shaft axis (longitudinal axis of 704 of Green), as taught by Worrell, in order to achieve the predictable result of allowing the end effector (706 of Green) to be articulated relative to the elongate shaft (704 of Green) from the unarticulated configuration to the articulated configuration about the articulation axis that is transverse to and laterally offset from the central shaft axis. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 22, Green discloses that an articulation force applied exclusively by the articulation driver (772) is configured to articulate the end effector (706) between the unarticulated configuration (shown in Figure 52) and the articulated configuration (Col. 23 lines 26-38).
Regarding claim 23, Green discloses that the articulation force is applied to the end effector (706) on only one side of the firing assembly (740, 742, 732, and 730 collectively) (because 772 is disposed on only one side of the firing assembly, as is apparent from Figure 63; Col. 23 lines 28-38).
Regarding claim 24, Green discloses that the distal articulation system (772 and 778 collectively) further comprises a link (778) laterally offset from the articulation driver (772) (because the diameter of 778 is not equal to the width of 772 and therefore the left/right edge of 778 is laterally offset from the left/right edge of 772) and the central shaft axis (longitudinal axis of 704) (apparent from Figure 61).
Regarding claim 25, Green discloses that the flexible portion (732) of the firing assembly (740, 742, 732, and 730 collectively) is positioned between the articulation driver (772) and the link (778) (because a portion of 732 is located at the location where 772 connects to 778, since 732 extends proximally past the region of 716 and connects to 730; Col. 21 lines 60-61).
Regarding claim 26, Green discloses that the rotary input (716) comprises a manually-rotatable knob (716) configured to rotate about the central shaft axis (longitudinal axis of 704) (apparent from Figure 53, Col. 21 lines 10-12, Col. 23 lines 31-38).
Regarding claim 27, Green discloses a handle (702 in Figures 52-57) comprising a handle attachment portion (714 in Figures 55 and 56), wherein the elongate shaft (704) comprises a shaft attachment portion (the proximal end of 704) interchangeably mounted to the handle attachment portion (714) (clear when Figures 52-54 are viewed in relation to Figures 55 and 56).
Regarding claim 28, Green discloses a surgical instrument (700 in Figures 52-54), comprising:
an elongate shaft (704 in Figures 52-54) extending distally along a central shaft axis (longitudinal axis of 704);
an end effector (706 in Figures 52-54) configured to articulate relative to the elongate shaft (704) from an unarticulated configuration (shown in Figure 52) to an articulated configuration about an articulation axis (longitudinal axis of pin 707 in Figure 63) (Col. 20 lines 58-61, Col. 21 lines 7-12), the end effector (706) comprising:
an elongate channel (710 in Figures 52-54) configured to receive a staple cartridge (737 in Figures 58, 59, and 62) (Col. 20 lines 61-62); and
an anvil (715 in Figures 52, 58, and 59) comprising a staple forming surface (Col. 20 lines 62-65);
a proximal articulation system (716, 774, and 776 collectively in Figure 61) comprising a rotary input (716) (Col. 23 lines 12-24);
a distal articulation system (772 in Figure 63; or 772 and 778 collectively in Figures 63 and 61) coupled to the proximal articulation system (716, 774, and 776 collectively) (Col. 23 lines 24-28), wherein the distal articulation system (772; or 772 and 778 collectively) comprises an articulation driver (772) configured to singly apply an articulation force to effect articulation of the end effector (706) relative to the 
a firing assembly (740, 742, 732, and 730 collectively in Figure 62) configured to selectively move relative to the articulation driver (772) during a firing stroke (Col. 22 lines 1-33), the firing assembly (740, 742, 732, and 730 collectively) comprising:
a proximal portion (730 in Figure 62) positioned in the elongate shaft (704) and movable along the central shaft axis (longitudinal axis of 704) during the firing stroke (clear when Figures 62, 52, 58, and 59 are viewed in relation to one another, Col. 21 lines 57-61, Col. 22 lines 26-33);
a distal end (740 and 742 collectively in Figure 62) comprising a firing beam (742 and/or 740) configured to move through the end effector (706) and progressively fire staples from the staple cartridge (737) during the firing stroke (Col. 22 lines 1-20); and
a flexible portion (732 in Figure 62) intermediate the proximal portion (730) and the distal end (740 and 742 collectively) (apparent from Figure 62), wherein the flexible portion (732) is configured to flex around the articulation axis (longitudinal axis of pin 707) when the end effector (706) is in the articulated configuration relative to the elongate shaft (704) (clear when Figure 63 is viewed in relation to Figure 62 because the longitudinal axis of pin 707 passes through the center of 706 in the width direction of 706, as is apparent from Figure 63, and flexible portion 732 passes through the interiors of both 704 and 706).
However, Green does not disclose: the articulation axis is transverse to and laterally offset from the central shaft axis.
Worrell teaches it was known to provide an articulation axis (longitudinal axis of pin 1412 in Figure 35) that is transverse to and laterally offset from a central shaft axis (longitudinal axis of 1402 in Figure 35) (Paragraph 0130, apparent from Figure 35), in order to allow an end effector (1404 in Figure 
Because both the configuration of Green (in which the articulation axis is not laterally offset from the central shaft axis) and the configuration of Worrell (in which the articulation axis is transverse to and laterally offset from the central shaft axis) allow an end effector to be articulated relative to an elongate shaft from an unarticulated configuration to an articulated configuration, it would have been obvious to one of ordinary skill in the art to substitute the configuration of Green for a configuration in which the articulation axis is transverse to and laterally offset from the central shaft axis (longitudinal axis of 704 of Green), as taught by Worrell, in order to achieve the predictable result of allowing the end effector (706 of Green) to be articulated relative to the elongate shaft (704 of Green) from the unarticulated configuration to the articulated configuration about the articulation axis that is transverse to and laterally offset from the central shaft axis. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 29, Green discloses a surgical instrument (700 in Figures 52-54), comprising:
an elongate shaft (704 in Figures 52-54) extending distally along a central shaft axis (longitudinal axis of 704);
an end effector (706 in Figures 52-54) configured to articulate relative to the elongate shaft (704) from an unarticulated configuration (shown in Figure 52) to an articulated configuration about an articulation axis (longitudinal axis of pin 707 in Figure 63) (Col. 20 lines 58-61, Col. 21 lines 7-12), the end effector (706) comprising:
an elongate channel (710 in Figures 52-54) configured to receive a staple cartridge (737 in Figures 58, 59, and 62) (Col. 20 lines 61-62); and
an anvil (715 in Figures 52, 58, and 59) comprising a staple forming surface (Col. 20 lines 62-65);
a proximal articulation system (716, 774, and 776 collectively in Figure 61) comprising a rotary input (716) (Col. 23 lines 12-24);
a distal articulation system (772 in Figure 63; or 772 and 778 collectively in Figures 63 and 61) coupled to the proximal articulation system (716, 774, and 776 collectively) (Col. 23 lines 24-28), wherein 
a firing assembly (740, 742, 732, and 730 collectively in Figure 62) configured to selectively move relative to the solitary articulation driver (772) during a firing stroke (Col. 22 lines 1-33), the firing assembly (740, 742, 732, and 730 collectively) comprising:
a proximal portion (730 in Figure 62) positioned in the elongate shaft (704) and movable along the central shaft axis (longitudinal axis of 704) during the firing stroke (clear when Figures 62, 52, 58, and 59 are viewed in relation to one another, Col. 21 lines 57-61, Col. 22 lines 26-33);
a distal end (740 and 742 collectively in Figure 62) comprising a firing beam (742 and/or 740) configured to move through the end effector (706) and progressively fire staples from the staple cartridge (737) during the firing stroke (Col. 22 lines 1-20); and
a flexible portion (732 in Figure 62) intermediate the proximal portion (730) and the distal end (740 and 742 collectively) (apparent from Figure 62), wherein the flexible portion (732) is configured to flex around the articulation axis (longitudinal axis of pin 707) when the end effector (706) is in the articulated configuration relative to the elongate shaft (704) (clear when Figure 63 is viewed in relation to Figure 62 because the longitudinal axis of pin 707 passes through the center of 706 in the width direction of 706, as is apparent from Figure 63, and flexible portion 732 passes through the interiors of both 704 and 706).
However, Green does not disclose: the articulation axis is transverse to and laterally offset from the central shaft axis.
Worrell teaches it was known to provide an articulation axis (longitudinal axis of pin 1412 in Figure 35) that is transverse to and laterally offset from a central shaft axis (longitudinal axis of 1402 in 
Because both the configuration of Green (in which the articulation axis is not laterally offset from the central shaft axis) and the configuration of Worrell (in which the articulation axis is transverse to and laterally offset from the central shaft axis) allow an end effector to be articulated relative to an elongate shaft from an unarticulated configuration to an articulated configuration, it would have been obvious to one of ordinary skill in the art to substitute the configuration of Green for a configuration in which the articulation axis is transverse to and laterally offset from the central shaft axis (longitudinal axis of 704 of Green), as taught by Worrell, in order to achieve the predictable result of allowing the end effector (706 of Green) to be articulated relative to the elongate shaft (704 of Green) from the unarticulated configuration to the articulated configuration about the articulation axis that is transverse to and laterally offset from the central shaft axis. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant’s arguments with respect to claims 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731